ALLOWANCE
Claims 1-2, 4-13, and 15-20 are allowed.

Priority
This application has claimed the benefit of Chinese Application Number CN202010339129.0 filed on 04/26/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Argument 1, Applicant argues that the combination of Cansino, Ording, and Robert do not teach the newly amended portions to the independent claims.
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims with the addition of the Examiner's Amendment has placed independent claim 1 and its dependent claims 2, 4-11, independent claim 12 and its dependent claims 13, 15-19, and independent claim 20, in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yanbin Xu on 08/02/2022.

Please replace claim 1 with: A method for displaying an application icon on a terminal, the method comprising:  
receiving an operation performed on an application icon displayed on a display interface of the terminal, wherein the application icon comprises multiple layers; and 
acquiring and displaying a dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for a dynamic effect,
wherein a level of a layer of the multiple layers indicates an amplitude of movement of the layer, 
wherein acquiring and displaying the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises:  
acquiring a distance between a second application icon and the application icon according to the operation on the application icon, the second application icon being an application icon displayed on the display interface of the terminal other than the application icon;  
determining, based on the distance, starting times when respective layers in the second application icon start to move, and durations in which the respective layers in the second application icon move; and 
determining a dynamic picture of the second application icon according to the distance, the starting times, and the durations.

Please replace claim 10 with: The method of claim 5, wherein the operation comprises the deleting operation of deleting the application icon.

Please replace claim 11 with: The method of claim 10, further comprising:  
moving the layer in the application icon corresponding to the operation on the application icon, 
wherein determining the dynamic picture of the application icon comprises:  
acquiring moving parameters corresponding to the respective layers in the second application icon, the moving parameters being determined based on respective levels of the respective layers in the second application icon;  
moving the respective layers in the second application icon respectively according to the moving parameters, the starting times, and the durations; and 
displaying the application icon according to a trajectory of the layer in the application icon.

Please replace claim 12 with: A terminal, comprising: 
a processor; and 
a memory storing an instruction executable by the processor, 
wherein the processor is configured to:  
receive an operation performed on an application icon displayed on a display interface of the terminal, wherein the application icon comprises multiple layers; and 
acquire and display a dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for a dynamic effect,
wherein a level of a layer of the multiple layers indicates an amplitude of movement of the layer, 
wherein the processor is configured to acquire and display the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect, by:  
acquiring a distance between a second application icon and the application icon according to the operation on the application icon, the second application icon being an application icon displayed on the display interface of the terminal other than the application icon;  
determining, based on the distance, starting times when respective layers in the second application icon start to move, and durations in which the respective layers in the second application icon move; and 
determining a dynamic picture of the second application icon according to the distance, the starting times, and the durations.

Please replace claim 18 with: The terminal of claim 15, wherein the operation comprises the deleting operation of deleting the application icon.

Please replace claim 19 with: The terminal of claim 18, wherein the processor is further configured to:  
move the layer in the first application icon corresponding to the operation on the first application icon; and 
determine the dynamic picture of the first application icon, by:  
acquiring moving parameters corresponding to the respective layers in the second application icon, the moving parameters being determined based on respective levels of the respective layers in the second application icon;  
moving the respective layers in the second application icon respectively according to the moving parameters, the starting times, and the durations; and 
displaying the first application icon according to a trajectory of the layer in the first application icon.

Please replace claim 20 with: A non-transitory computer-readable storage medium, having stored thereon computer executable instructions which, when executed by a processor, implement:  
receiving an operation performed on an application icon displayed on a display interface of a terminal, wherein the application icon comprises multiple layers; and 
acquiring and displaying a dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for a dynamic effect, 
wherein a level of a layer of the multiple layers indicates an amplitude of movement of the layer, 
wherein acquiring and displaying the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises:  
acquiring a distance between a second application icon and the application icon according to the operation on the application icon, the second application icon being an application icon displayed on the display interface of the terminal other than the application icon;  
determining, based on the distance, starting times when respective layers in the second application icon start to move, and durations in which the respective layers in the second application icon move; and 
determining a dynamic picture of the second application icon according to the distance, the starting times, and the durations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Cansino (US 2018/0157399 A1), Ording (US 2010/0077336 A1), and Robert (US 2012/0084688 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 12, and 20.

The prior art of record does not teach wherein acquiring and displaying the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises: acquiring a distance between a second application icon and the application icon according to the operation on the application icon, the second application icon being an application icon displayed on the display interface of the terminal other than the application icon; determining, based on the distance, starting times when respective layers in the second application icon start to move, and durations in which the respective layers in the second application icon move; and determining a dynamic picture of the second application icon according to the distance, the starting times, and the durations. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of wherein acquiring and displaying the dynamic picture of the application icon by processing, according to the operation, the multiple layers in the application icon for the dynamic effect comprises: acquiring a distance between a second application icon and the application icon according to the operation on the application icon, the second application icon being an application icon displayed on the display interface of the terminal other than the application icon; determining, based on the distance, starting times when respective layers in the second application icon start to move, and durations in which the respective layers in the second application icon move; and determining a dynamic picture of the second application icon according to the distance, the starting times, and the durations, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179